C. Allen, J.
The argument for the prisoner rests chiefly on the ground that the Pub. Sts. o. 170, § 22, prescribing the manner of summoning a juror, “ by reading to him the venire with the indorsement thereon of his having been drawn, or by leaving at his place of abode a written notification of his having been drawn,” &c., contemplate an indorsement by the town clerk or selectmen of the fact that certain persons have been duly drawn, and that, without such indorsement, the constable has no proper means of knowing the fact, since the law does not require his presence at the drawing.
This particular alternative method of making service was first enacted in the St. of 1784, e. 7, § 5. An examination of the statutes upon the subject from 1692 to the present time shows that there has never been any express requirement that the town clerk or selectmen should certify in writing who were chosen as jurors by the freeholders, as was the custom before 1736, or drawn from the jury box by themselves, as has been the law since that date, or even that the constable should be present when jurors were so chosen or drawn; there has never been any express provision showing how the constable should ascertain what persons were chosen or drawn as jurors; but the constable has always been required, in general terms, to summon the persons chosen or drawn as jurors, and to make return of the venire. See Prov. Sts. 1692-3 (4 W. & M.) c. 33, § 11; 1 Prov. Laws (State ed.) 74; 1694-5 (7 W. & M.) e. 24, § 1; 1 Prov. Laws (State ed.) 193; 1697 (9 W. III.) e. 9, § 10; 1 Prov. Laws (State ed.) 286; 1699-1700, (11 W. III.) c. 1, § 4; e. 2, § 3; c. 3, § 5; 1 Prov. Laws (State ed) 368, 369, 371; 1736-7 (11 Geo. II.) e. 10, §§ 1, 2; 2 Prov. Laws (State ed.) 828, 829; *831741-2 (15 Geo. II.) c. 18, §§ 2-5; 2 Prov. Laws (State ed.) 1090, 1091; 1749-50 (23 Geo. II.) e. 5, §§ 2-5; 3 Prov. Laws (State ed.) 474, 475; 1756-7 (30 Geo. II.) c. 13, §§ 2-5; 3 Prov. Laws (State ed.) 995; 1759-60 (33 Geo. II.) e. 29, §§ 2-5; 4 Prov. Laws (State ed.) 318, 319; Sts. 1784, c. 7, §§ 4, 5 ; 1807, e. 140; Rev. Sts. c. 95, §§ 13, 17; Gen. Sts. e. 132, § 20; Pub. Sts. c. 170, § 22.
We have also looked at a number of original venires in different years, both before and after 1784, in two different counties, and upon the venires so examined the constables usually made a direct return that certain persons named were drawn as jurors; though in some instances an indorsement of the drawing was made upon the venire by the town clerk. As early as 1804, and perhaps earlier, there was a printed form of return upon venires in Suffolk county, in which the constable stated who were drawn. Such also is the form of return given in Goodwin’s Town Officer, (ed. of 1829,) 331, 332, and in the New England Sheriff, (2d ed., 1855,) 405.
In the present case, the return was in this respect in the usual form, and it was not disputed that the jurors in fact were properly drawn; and the objection rests solely on the ground 'that the drawing was not certified upon the venire by the town clerk or selectmen. This was not necessary. If the jurors were to be summoned by reading to them the venires with the indorsement thereon of their having been drawn, such indorsement might be made by the constable.
The result is that the exceptions are overruled. See Commonwealth v. Moran, 130 Mass. 281, 284.

Exceptions overruled.